Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 1, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  161118-9                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  In re GUARDIANSHIP OF ORTA, Minors.                                                                   Stephen J. Markman
  _________________________________________/                                                                 Brian K. Zahra
                                                                                                       Richard H. Bernstein
  MARIA ORTA,                                                                                          Elizabeth T. Clement
             Petitioner-Appellee,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 161118-9
                                                                    COA: 346399; 346400
                                                                    Delta PC: 15-021724-GM;
                                                                     15-021725-GM
  LISA KEENEY, Guardian,
                Respondent-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 4, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing: (1) whether In re Ferranti, 504 Mich 1 (2019), applies to guardianship
  proceedings; and (2) whether, to establish a guardianship under MCL 700.5204(2)(b), a
  parent must intend that his or her child permanently reside with another person. In addition
  to the brief, the appellant shall electronically file an appendix conforming to MCR
  7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
  as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21
  days of being served with the appellant’s brief. The appellee shall also electronically file
  an appendix, or in the alternative, stipulate to the use of the appendix filed by the
  appellant. A reply, if any, must be filed by the appellant within 14 days of being served
  with the appellee’s brief. The parties should not submit mere restatements of their
  application papers.

          The Family Law Section and the Children’s Law Section of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 1, 2020
         b0624
                                                                               Clerk